Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OKLAHOMA

   DAVID P. HAYES, TRUSTEE FOR              )
   THE PAUL B. HAYES FAMILY                 )
   TRUST, DATED APRIL 30, 2010              )
                                            )
                         Plaintiff,         )           Case No. 16-CV-00615-JED-FHM
                                            )
   v.                                       )
                                            )
   DAVID L. BERNHARDT, in his               )
   official capacity as Secretary of the    )
                                         1
   United States Department of Interior;    )
   UNITED STATES BUREAU OF                  )
   INDIAN AFFAIRS; DARRYL                   )
   LaCOUNTE, in his official capacity as )
   the Director of the United States Bureau )
   of Indian Affairs; WARRIOR               )
   EXPLORATION & PRODUCTION,                )
   LLC; PERFORMANCE GROUP, LLC, )
                                            )
                         Defendants.        )

                                     OPINION AND ORDER

          Before the Court is the Second Motion to Dismiss (Doc. 22) filed by defendants

   Warrior Exploration & Production, LLC and Performance Group, LLC (the “non-federal

   defendants”).2 The Court considered the plaintiff’s response (Doc. 25), defendants’ reply

   (Doc. 26), and arguments at the hearing conducted on the motion. In their dismissal




   1
           Effective April 11, 2019, David L. Bernhardt became the Secretary of the Department of
   Interior. Pursuant to Federal Rule of Civil Procedure 25(d), Secretary Bernhardt shall be
   substituted as the defendant in place of the prior Secretary of Interior. Likewise, Darryl LaCounte
   is now the Director of the Bureau of Indian Affairs and is substituted for his predecessor.

   2
         The non-federal defendants adopted their earlier dismissal motion, Doc. 14. (See
   Doc. 22 at 1-2).
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 2 of 14




   motion, the non-federal Defendants request dismissal based upon three separate grounds.

   First, they argued that a ruling would be improper while a similar case, Hayes I, Case No.

   14-CV-495-GKF-PJC, was on appeal. Second, they contend that the Osage Minerals

   Council (OMC), which is the lessor and the entity that is legally authorized to make

   decisions regarding the mineral rights which the United States holds in trust for the benefit

   of the Osage Tribe, is a required and indispensable party who may not be joined due to its

   sovereign status. Third, they argue that Hayes does not have standing.

   I.     Background

          The plaintiff, David Hayes, brings this case under the Administrative Procedures

   Act (APA) seeking judicial review of the Bureau of Indian Affairs’ (BIA) approval of oil

   and gas leases and associated drilling permits affecting real property owned by Hayes in

   Osage County. Hayes alleges that the BIA’s approval of the lease and permits violated the

   National Environmental Policy Act (NEPA).

          Hayes is the owner of approximately 475 acres of land located in Osage County.

   He lives on this land with his wife and daughter. The property is divided into three different

   tracts. On February 16, 2012, the Osage Nation, which controls the mineral rights to the

   land, entered into a lease (Lease 22411) with Chaparral Energy, LLC that covered Tract

   One. This lease was approved by the Superintendent of the Osage Agency within the BIA,

   which manages the Osage Nation’s mineral estate. Chaparral submitted Applications for

   Permit to Drill (APDs) for six wells and one salt water disposal well pursuant to Lease

   22411. All of these were approved by the BIA, and the plaintiff alleges that the approval

   was made without complying with NEPA.

                                                 2
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 3 of 14




         The OMC and Chaparral also entered into a lease (Lease 22770) covering Tract

   Two. This lease was approved on February 6, 2013. Chaparral submitted APDs pursuant

   to Lease 22770, which were all approved by the Osage Agency on April 29, 2014.

   Chaparral submitted an amended APD for one well (Black Dog’s Band #2-36). The

   amended APD moved the well a hundred feet to the west. The amended APD was

   approved by the Osage Agency on June 11, 2014. The plaintiff alleges those approvals

   were in violation of NEPA.

         In 2014, Hayes filed Hayes I in order to challenge Lease 22770 and the drilling

   permits under NEPA. While Hayes I was pending, Chaparral began marketing the leases.

   Lease 22411 and 22770 were purchased on or about August 31, 2015 by Warrior

   Exploration. On or about September 1, 2015, Chaparral and Warrior Exploration entered

   into an Interim Operating Agreement designating Performance Group, LLC as operator of

   the Leases. Performance has been working the wells on Hayes’s property. People come

   onto Hayes’s property almost every day to check the wells and come three or four times a

   week to pick up oil. New wells have recently been staked on Hayes’s property.

         In Hayes I, Judge Frizzell denied the OMC’s motion to dismiss based upon the case

   proceeding without an indispensable party and the judge ruled in favor of the plaintiff on

   the merits. The OMC appealed the denial of its dismissal motion, and the United States

   appealed Judge Frizzell’s decision on the merits. While the appeals were pending, the BIA

   vacated the approvals of Lease Nos. 22411 and 22770, but retroactively approved the leases

   pursuant to a new analysis. The United States then voluntarily dismissed its appeal on the

   merits, and the OMC moved to dismiss its appeal as moot. The Tenth Circuit granted the

                                               3
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 4 of 14




   OMC’s request to dismiss its appeal as moot and remanded the case to the district court

   with directions to vacate its previous orders on the merits. The Tenth Circuit determined

   that, because the BIA had retroactively approved the leases based on a new NEPA analysis,

   the original approval was superseded, and so the case was moot.

          In this case, Hayes claims that the approval of the leases and of the wells violated

   NEPA. He further argues that there are deficiencies in the Programmatic Environmental

   Assessment for Leasing Activities (Leasing PEA), Finding of No Significant Impact

   (FONSI), and Determination of NEPA Adequacy (DNA), which the BIA used to justify its

   decision to retroactively approve the leases.

   II.    Discussion
          A.     Hayes I has been decided.

          The non-federal defendants previously argued that the case should be dismissed or

   stayed pending the appeal of Hayes I. However, Hayes I has now been decided. The Tenth

   Circuit determined that, because the BIA had retroactively approved the leases based on a

   new NEPA analysis, the original approval was superseded, and so the case was moot. The

   defendants represent that their first argument for dismissal is no longer applicable and they

   no longer wish to pursue that argument. Accordingly, the Court will not further consider

   that argument.

          B.     Rule 19 analysis

          Under Rule 19 of the Federal Rules of Civil Procedure, a party is an indispensable

   party if “(A) in that person’s absence, the court cannot accord complete relief among

   existing parties; or, (B) that person claims an interest relating to the subject of the action

                                                   4
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 5 of 14




   and is so situated that disposing of the action in the person’s absence may” either “(i) as a

   practical matter impair or impede the person’s ability to protect the interest; or,” “(ii) leave

   an existing party subject to a substantial risk of incurring double, multiple, or otherwise

   inconsistent obligations because of the interest.” Fed. R. Civ. P. 19(a)(1). A party who

   fulfills either (A) or (B) is thus a required party and must be joined if feasible. “The inquiry

   . . . is mainly one of prejudice.” Grice v. CVR Energy, Inc., 921 F.3d 966, 969 (10th Cir.

   2019). “If ‘one or more parties will be unfairly prejudiced by dismissing’ a defendant, the

   ‘court must dismiss the case in its entirety for lack of jurisdiction.’”          Id. (quoting

   Ravenswood Inv. Co., L.P., v. Avalon Corr. Servs., 651 F.3d 1219, 1226 (10th Cir. 2011).

          Where a required party cannot be joined, “the court must determine whether, in

   equity and good conscience, the action should proceed among the existing parties or should

   be dismissed.” Fed. R. Civ. P. 19(b). The non-federal defendants argue that the OMC

   fulfills both criteria (A) and (B) under Rule 19(a)(1) and is a required party without which

   this case should not proceed.

                 1.      OMC is a required party.

          Here, because the OMC is part of the Osage Nation, and thus possesses sovereign

   immunity, its joinder is not feasible. The Court will therefore consider whether the OMC

   is a required party and, if so, whether it is indispensable. The non-federal defendants argue

   that the OMC has an interest in this case for both economic and sovereignty reasons,

   rendering it a required party. First, they argue that it “is a fundamental principle that ‘in

   an action to set aside a lease or a contract, all parties affected by the determination of the

   action are indispensable.’” (Doc. 14 at 5, citing Jicarilla Apache Tribe v. Hodel, 821 F.2d

                                                  5
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 6 of 14




   537, 540 (10th Cir. 1987)). Second, they argue that the “OMC has collected value from

   the leases at issue here, performed and planned government functions in reliance thereon,

   and its members have survived in part from the operations for over 100 years. The OMC’s

   interests related to this action are significant, consistent, and predictable.” (Doc. 14 at 6).

   Also, they argue that invalidating “these leases will necessarily disrupt the flow of the

   royalties, taxes, employment incomes, and economic multiplier effect benefits the OMC

   will otherwise realize.” (Doc. 14 at 8). Furthermore, they argue that the OMC has a

   sovereignty interest because this “litigation threatens to impair the OMC’s sovereign

   capacity to negotiate contracts and, in general, to govern the Osage Mineral Estate.” (Doc.

   14 at 7).

          In response, Hayes argues that the OMC will not have its interests impaired for two

   reasons. First, he argues that “a proposed lease is legally ineffective until such time that

   the Superintendent complies with NEPA and provides a valid approval. . . . Accordingly,

   this lawsuit does not infringe upon the OMC’s right to negotiate, sign or submit the

   proposed lease for approval.” (Doc. 25 at 6). Second, Hayes argues that the cases cited

   for the OMC being a required party do not apply because none “of those cases involves a

   split mineral estate with an innocent landowner who is not a party or signatory to the lease

   or contracts. . . . None of the cases cited . . . has weighed the alleged sovereign interests of

   the tribe against the rights of the innocent landowner.” (Doc. 25 at 6). He also argues that

   one of those cases in particular, Republic of the Philippines v. Pimentel, 553 U.S. 851

   (2008), is distinguishable from the facts in this case because it did not involve a claim under



                                                  6
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 7 of 14




   the Administrative Procedures Act, had no other party who could represent the interests of

   the absent party, and involved the possibility of an alternative forum. (Doc. 25 at 7).

          Under the facts, the OMC has an interest that renders it a required party. The

   standard under Rule 19(a)(1)(B) references only “an interest relating to the subject of the

   action.” Although a decision in favor of Hayes would not technically invalidate the leases,

   the result is essentially the same. The OMC has an interest in seeing that the leases are not

   only upheld but also allowed to be in full effect. A decision invalidating the approval of

   the leases would certainly “as a practical matter impair or impede” the OMC’s ability to

   protect its interests in seeing the leases carried out.

          Additionally, although Hayes points out differences between the cases cited in favor

   of the OMC having an interest and being required and the case at hand, this court finds

   those differences to be irrelevant, at least in relation to whether or not the OMC has an

   interest. The rule established by those cases, that a party to a contract or lease is required

   when a contract or lease could be invalidated, presumably still applies when an “innocent

   landowner” seeks potential invalidation. Therefore, this court sees no reasons why cases

   like Jicarilla Apache Tribe, 821 F.2d 537, should not apply. Furthermore, Rule 19(a)(1)(B)

   makes no reference to a weighing of interests. The only question under that rule is whether

   the OMC has an interest or not, not whether Hayes’s own interest outweighs that of the

   OMC. The OMC is a required party based on the foregoing.

          Even if the OMC would ordinarily be required, the Tenth Circuit has held that a

   tribe is not required to be a party if the governmental defendants have an interest that is

   “substantially similar, if not identical, to the Tribe’s interests.” Kansas v. United States,

                                                   7
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 8 of 14




   249 F.3d 1213, 1227 (10th Cir. 2001). Therefore, the Court must determine whether or not

   the interests of the BIA are substantially similar to that of the OMC.

          The movants argue that the BIA cannot represent the interests of the OMC because

   the United States does not have the same interests in maintaining Osage sovereignty or in

   the economic development of the Osage reservation. They cite Enterprise Management

   Consultations, Inc. v. United States ex. rel. Hodel, 883 F.2d 890, 894 (10th Cir. 1989). In

   that case, the Tenth Circuit held that a “Tribe’s interest here in its sovereign right not to

   have its legal duties judicially determined without consent is an interest which the United

   States’ presence in this suit cannot protect. This case is therefore distinguishable from those

   in which the United States initiates suit on behalf of a tribe and adequately represents the

   tribe’s interest as a plaintiff . . . a situation which does not implicate the tribe’s right not to

   be sued without consent.” Id.

          Movants further argue that the United States does not share an economic interest

   with the OMC and that their interests are in conflict with one another. They argue that it

   is the OMC’s lease, the OMC’s mineral rights, and the OMC’s revenue that is threatened

   by this lawsuit, not those of the United States. Further, they argue that there has been more

   than fifteen years of continuous litigation between the United States and the OMC over

   management of the Osage Mineral Estate and related regulatory issues.

          In response, Hayes contends that the United States does have substantially similar

   interests. He makes two arguments as to why. First, he argues that “the salient issue in

   this case is the propriety of the Superintendent’s decision to approve the lease and drilling

   permits.” (Doc. 25 at 7). Since the Superintendent is a government official, Hayes argues

                                                   8
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 9 of 14




   that the United States shares the OMC’s interests. Second, Hayes argues that, as the trustee

   of the Osage Mineral Estate, the United States has a legal obligation to represent the OMC’s

   interests.

          It does not appear that the United States can represent the OMC in this case. The

   Tenth Circuit has held in Manygoats v. Kleppe, 558 F.2d 556, 558 (10th Cir. 1977), that

   the federal government will generally be an inadequate representative of a tribe in a NEPA

   case because the government must “further the national objectives declared by NEPA,” but

   the “national interest is not necessarily coincidental with the interest of the Tribe.” As this

   is a NEPA case, it does not appear that the United States cannot fully represent the interests

   of the OMC. Accordingly, the OMC is a required party under Rule 19.

                 2.     OMC cannot be joined

          Ordinarily, upon finding that a party is required, a court will order the party to be

   joined to the case. However, the OMC has sovereign immunity, such that it cannot be

   joined in this suit. No party disputes this.

                 3.     The case should proceed in equity and good conscience

          If it is not feasible to join a required party, Rule 19(b) instructs the court to

   “determine whether, in equity and good conscience, the action should proceed among the

   existing parties or should be dismissed.” Four factors are to be considered: “(1) the extent

   to which a judgment rendered in the person’s absence might prejudice that person or the

   existing parties; (2) the extent to which any prejudice could be lessened or avoided by: (A)

   protective provisions in the judgment; (B) shaping the relief; or (C) other measures; (3)

   whether a judgment rendered in the person’s absence would be adequate; and (4) whether

                                                  9
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 10 of 14




    the plaintiff would have an adequate remedy if the action were dismissed for nonjoinder.”

    Fed. R. Civ. P. 19(b). The rule does not assign relative weights to these factors. Therefore,

    how much importance to assign to each factor in any particular case is a determination to

    be made by the court.

                         a.      Potential prejudice to OMC

           The Tenth Circuit has held that “the prejudice inquiry under Rule 19(b) ‘is

    essentially the same as the inquiry under Rule 19(a) . . . into whether continuing the action

    without a person will, as a practical matter, impair that person’s ability to protect his

    interest.”‘ Davis ex rel. Davis v. United States, 343 F.3d 1282, 1291 (10th Cir. 2003),

    citing Enter. Mgmt. Consultants, 883 F.2d 890, 894 n. 4 (10th Cir. 1989). Continuing the

    case could impair the OMC’s ability to protect its interest.

                         b.      Lessening or avoiding prejudice to the OMC

           Hayes argues that if “the Court were to invalidate the Superintendent’s approvals,

    the Court could remand to the Osage Agency for further proceeding to permit the Agency

    to conduct the necessary NEPA analysis in order to provide a valid approval.” (Doc. 25 at

    9). Hayes argues that this factor therefore supports proceeding. The court agrees.

                         c.      Possibility of an adequate judgment

           The Tenth Circuit has held that this “factor is intended to address the adequacy of

    the dispute’s resolution. The concern underlying this factor is not the plaintiff’s interest

    ‘but that of the courts and the public in complete, consistent, and efficient settlement of

    controversies,’ that is, the ‘public stake in settling disputes by wholes, whenever possible.’”



                                                  10
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 11 of 14




    Davis ex rel. Davis, 343 F.3d 1282, 1293, citing Provident Tradesmens Bank & Trust Co.

    v. Patterson, 390 U.S. 102 (1968).

           The non-federal defendants argue that this factor supports dismissal because the

    OMC would not be bound by the court’s decision. Hayes argues that a judgment related

    to the propriety of the Superintendent’s approvals would be sufficient to resolve this

    dispute. Hayes further argues movants failed to articulate any possible further litigation.

           That the OMC would not be bound by the decision of this court is not relevant when

    the relief Hayes is seeking concerns actions of the named defendants. The OMC having

    an interest in this case does not change that Hayes is seeking relief only from named

    defendants. Further, that the OMC has a sovereignty interest is one of the factors which

    must be weighed by this court, not an automatic indication of the need for dismissal.

    Finally, Hayes correctly notes that no further possible litigation has been identified by the

    non-federal defendants. For these reasons, this court finds that the third factor supports the

    case proceeding.

                             d. Lack of an adequate remedy if the case were dismissed

           If this case is dismissed, Hayes will have no other means to challenge the alleged

    NEPA violations. Movants argue that Hayes not having an adequate remedy if this case is

    dismissed is a less important factor than the sovereignty of the OMC. Even assuming the

    court accepts this argument, it does not change the fact that Hayes lacks a means for

    adequate remedy, so this factor by itself supports proceeding.




                                                 11
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 12 of 14




                            e. The factors overall

           Considering the foregoing factors, the Court finds that, in equity and good

    conscience, the action should proceed among the existing parties. Such a finding is

    consistent with the Tenth Circuit’s holding in Manygoats, 558 F.2d at 558. The relevant

    facts in Manygoats bear similarities to the facts here. In Manygoats, seventeen members

    of the Navajo Tribe sought to enjoin the performance of a mining agreement between the

    Navajo Tribe and Exxon Corporation. The agreement had to be approved by the Secretary

    of the Interior, and the members based their claim on the alleged inadequacy of the EIS

    required under NEPA. The Tenth Circuit reversed the district court’s decision to dismiss

    the case. The Tenth Circuit concluded that “[d]ismissal of the action for nonjoinder of the

    Tribe would produce an anomalous result. No one, except the Tribe, could seek review of

    an environmental impact statement covering significant federal action relating to leases or

    agreements for development of natural resources on Indian land. . . . We find nothing in

    NEPA which excepts Indian lands from national environmental policy.” Id. at 559.

           The reasoning of Manygoats is applicable here. Although the OMC has an interest

    in the validity of the leases, it still remains that Hayes is seeking relief against the

    government, not the OMC. Hayes seeks only to invalidate the approval of the leases, not

    the leases themselves, and Hayes would be left without an adequate remedy if this action

    is dismissed. In equity and good conscience, this action should not be dismissed, but

    should proceed.




                                                12
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 13 of 14




           C.      Standing

           The non-federal defendants further argue that the case should be dismissed for lack

    of standing, for the reason that Hayes’s grievance allegedly does not fall within the zone

    of interests protected by the statutory provisions and Hayes has allegedly failed to allege

    an injury in fact. (Doc. 14 at 15). NEPA itself “does not contain a private right of action

    for those seeking to enforce its procedural requirements, [so] a plaintiff must rely on the

    Administrative Procedures Act as the basis for [his] action and, therefore… a plaintiff must

    establish [that he] is ‘adversely affected or aggrieved . . . within the meaning of a relevant

    statute.’” Committee to Save the Rio Hondo v. Lucero, 102 F.3d 445, 448 (10th Cir. 1996),

    (quoting Lujan v. National Wildlife Federation, 497 U.S. 871, 883 (1990)).

           The non-federal defendants argue that “Hayes merely alleges that his real property

    has been ‘affected.’” (Doc. 14 at 15). They argue that this is insufficient because Supreme

    Court precedent requires plaintiffs to state an “injury in fact.” In response, Hayes argues

    that the “injury caused by a violation of NEPA is the increased risk of actual, threatened or

    imminent environmental harm.” Doc. 25 at 12.

           The increased risk of environmental harm due to uninformed agency decision-

    making in and of itself constitutes an injury. The Supreme Court has held that the “injury

    of an increased risk of harm due to an agency’s uninformed decision is precisely the type

    of injury NEPA was designed to prevent. Thus, under NEPA, an injury of alleged increased

    environmental risks due to an agency’s uninformed decision making may be the foundation

    for injury in fact under Article III.” Rio Hondo, 102 F.3d at 448-449. Citing Rio Hondo,

    the Tenth Circuit has held that an “injury under the NEPA results ‘not from the agency’s

                                                 13
Case 4:16-cv-00615-JED-FHM Document 78 Filed in USDC ND/OK on 11/02/20 Page 14 of 14




    decision, but rather from the agency’s uninformed decisionmaking [sic].’” Sierra Club v.

    U.S. Department of Energy, 287 F.3d 1256, 1265 (10th Cir. 2002).

           The analysis does not “require the plaintiff to show with certainty, or even with a

    substantial probability, the results of agency action.” Rio Hondo, 102 F.3d at 452. Hayes

    has identified several ways in which his property could be harmed: reduced air quality,

    reduced water resources due to their need in drilling, soil erosion, harm from hydraulic

    fracturing, earthquakes caused by hydraulic fracturing, and further contribution to climate

    change. (Doc. 47 at 18-23). Finally, a plaintiff must show that the increased harms injures

    his concrete interests. He does so “by demonstrating either a geographical nexus to or

    actual use of the site of agency action.” Sierra Club, 287 F.3d at 1265. Given that the site

    of agency action is Hayes’s own property, he clearly fulfills this requirement. Hayes has

    standing.

    III.   Conclusion

           For the foregoing reasons, the dismissal motion of Warrior Exploration &

    Production, LLC and Performance Group, LLC (Doc. 22) is denied. Due to the passage

    of time, the parties shall file a joint status report by November 30, 2020 to inform the Court

    of any developments or authorities that may not have been previously provided. The Court

    will thereafter determine the merits of the APA claim.

           SO ORDERED this 2nd day of November, 2020.




                                                 14
